Rivera v Victoria's Secret Stores, LLC (2015 NY Slip Op 05789)





Rivera v Victoria's Secret Stores, LLC


2015 NY Slip Op 05789


Decided on July 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2015

Mazzarelli, J.P., Friedman, Richter, Manzanet-Daniels, Gische, JJ.


15596 155874/12

[*1] Francis Rivera, Plaintiff-Appellant, —
vVictoria's Secret Stores, LLC, Defendant-Respondent, General Growth Properties, Inc., doing business as Staten Island Mall, Defendant.


Melcer Newman PLLC, New York (Jeffrey B. Melcer of counsel), for appellant.
Perez & Morris LLC, New City (Michael J. Glidden of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered June 12, 2014, which granted defendant Victoria's Secret Stores, LLC's (Victoria's Secret) motion for summary judgment dismissing plaintiff's complaint, unanimously affirmed, without costs.
Victoria's Secret established its entitlement to judgment as a matter of law, in this action where plaintiff alleges that she was injured when she tripped and fell over the white wooden base of a clothing rack. Victoria's Secret submitted photographic and testimonial evidence showing that the base was open and obvious, and not inherently dangerous, and that it did not have prior notice of any dangerous condition regarding the rack or its base (see Villanti v BJ's Wholesale Club, Inc., 106 AD3d 556, 556-557 [1st Dept 2013]).
In opposition, plaintiff failed to raise a triable issue of fact. The record shows that optical confusion did not cause plaintiff's accident, since she testified that she was looking straight ahead, and not at the ground, as she approached the rack (see id. at 432).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2015
CLERK